UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7056 Nuveen Select Maturities Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:12/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Maturities Municipal Fund (NIM) December 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 98.1% MUNICIPAL BONDS – 98.1% Alabama – 0.1% $ 180 Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health 11/15 at 100.00 Baa2 $ 167,276 System Inc., Series 2005A, 5.000%, 11/15/30 Alaska – 0.1% Alaska State, Sport Fishing Revenue Bonds, Refunding Series 2011, 5.000%, 4/01/21 4/20 at 100.00 A1 Arizona – 3.0% Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s Hospital, Refunding Series 2012A: 60 5.000%, 2/01/20 No Opt. Call BBB+ 5.000%, 2/01/27 2/22 at 100.00 BBB+ Arizona Sports and Tourism Authority, Senior Revenue Refunding Bonds, Multipurpose Stadium Facility Project, Series 2012A: 5.000%, 7/01/25 7/22 at 100.00 A1 5.000%, 7/01/26 7/22 at 100.00 A1 5.000%, 7/01/27 7/22 at 100.00 A1 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 3/23 at 100.00 BBB Company Project, Series 2013A, 4.000%, 9/01/29 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 5.000%, 12/01/17 No Opt. Call A– 5.250%, 12/01/19 No Opt. Call A– 35 5.000%, 12/01/32 No Opt. Call A– 5.000%, 12/01/37 No Opt. Call A– Surprise Municipal Property Corporation, Arizona, Wastewater System Revenue Bonds, Series 4/14 at 100.00 A– 2007, 4.500%, 4/01/17 Total Arizona Arkansas – 1.0% Independence County, Arkansas, Pollution Control Revenue Bonds, Arkansas Power and Light No Opt. Call A– Company Project, Series 2013, 2.375%, 1/01/21 North Little Rock, Arkansas, Electric Revenue Refunding Bonds, Series 1992A, 6.500%, 7/01/15 – No Opt. Call A (4) NPFG Insured (ETM) Total Arkansas California – 5.3% Alameda Corridor Transportation Authority, California, Senior Lien Revenue Refunding Bonds, No Opt. Call A Series 2013A, 5.000%, 10/01/23 California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/15 at 100.00 A Series 2008H, 5.125%, 7/01/22 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard No Opt. Call AA Children’s Hospital, Series 2008A, 1.450%, 8/15/33 (Mandatory put 3/15/17) California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard No Opt. Call AA Children’s Hospital, Series 2012C, 1.450%, 8/15/23 (Mandatory put 3/15/17) California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, No Opt. Call AA– Series 2013D, 5.000%, 7/01/43 (Mandatory put 10/15/20) California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, No Opt. Call A+ Series 2009E-1, 5.000%, 4/01/44 (Mandatory put 5/01/17) Delano, California, Certificates of Participation, Delano Regional Medical Center, Series No Opt. Call BBB– 2012, 5.000%, 1/01/24 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 4.500%, 6/01/27 Lake Elsinore Redevelopment Agency, California, Special Tax Bonds, Community Facilities 10/17 at 100.00 AA– District 90-2, Series 2007A, 4.500%, 10/01/24 – AGM Insured Moulton Niguel Water District, California, Certificates of Participation, Refunding Series 2003: 5.000%, 9/01/21 – AMBAC Insured 9/16 at 100.00 AAA 5.000%, 9/01/22 – AMBAC Insured 9/16 at 100.00 AAA 5.000%, 9/01/23 – AMBAC Insured 9/16 at 100.00 AAA Mount San Antonio Community College District, Los Angeles County, California, General 2/14 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/28 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/25 – No Opt. Call AA– AGC Insured 35 Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 6/23 at 100.00 BBB– 2013A, 5.750%, 6/01/44 Sacramento Municipal Utility District, California, Electric Revenue Bonds, Series 2004T, 5/14 at 100.00 AA+ (4) 5.000%, 5/15/30 (Pre-refunded 5/15/14) – BHAC Insured San Diego Community College District, California, General Obligation Bonds, Refunding Series No Opt. Call AA+ 2011, 0.000%, 8/01/37 Total California Colorado – 4.0% Centennial Downs Metropolitan District, Colorado, General Obligation Bonds, Series 1999, 12/14 at 100.00 N/R 5.000%, 12/01/20 – AMBAC Insured Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Classical Academy 6/14 at 100.00 A Charter School, Series 2003, 4.500%, 12/01/18 – SYNCORA GTY Insured 55 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/33 – No Opt. Call A NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – 9/20 at 41.72 A NPFG Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Refunding No Opt. Call N/R Series 2013, 5.000%, 12/01/20 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Total Colorado Connecticut – 2.0% Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, No Opt. Call AAA Series 2010A-3, 0.875%, 7/01/49 (Mandatory put 2/08/18) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 95 5.500%, 1/01/14 (Alternative Minimum Tax) No Opt. Call N/R 5.500%, 1/01/15 (Alternative Minimum Tax) 7/14 at 100.00 A– Total Connecticut Delaware – 0.1% Delaware Health Facilities Authority, Revenue Bonds, Nanticoke Memorial Hospital, Series 2013, 7/23 at 100.00 BBB– 5.000%, 7/01/28 District of Columbia – 0.2% District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC 10/22 at 100.00 BBB– Issue, Series 2013, 5.000%, 10/01/30 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call Baa1 Series 2001, 6.500%, 5/15/33 Total District of Columbia Florida – 7.0% 80 Citizens Property Insurance Corporation, Florida, High Risk Assessment Revenue, Senior Secured No Opt. Call A+ Bonds, Series 2009A-1, 5.375%, 6/01/16 Citizens Property Insurance Corporation, Florida, High-Risk Account Revenue Bonds, Coastal No Opt. Call A+ Account Senior Secured Series 2011A-1, 5.000%, 6/01/18 Collier County Educational Facilities Authority, Florida, Revenue Bonds, Hodges University, 11/23 at 100.00 BBB– Series 2013, 6.000%, 11/01/33 Florida Citizens Property Insurance Corporation, High Risk Account Revenue Bonds, Series 2007A: 5.000%, 3/01/15 – NPFG Insured No Opt. Call A+ 5.000%, 3/01/16 – NPFG Insured No Opt. Call A+ Florida Citizens Property Insurance Corporation, Personal and Commercial Lines Account Bonds, Senior Secured Series 2012A-1: 50 5.000%, 6/01/18 No Opt. Call A+ 5.000%, 6/01/20 No Opt. Call A+ Florida Department of Environmental Protection, Florida Forever Revenue Bonds, Series 2007B, 7/17 at 101.00 AA– 5.000%, 7/01/19 – NPFG Insured Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006, 5.250%, 6/01/26 6/16 at 100.00 A– Miami-Dade County, Florida, Public Facilities Revenue Bonds, Jackson Health System, Series 2009: 10 5.500%, 6/01/29 – AGM Insured 6/19 at 100.00 AA– 10 5.625%, 6/01/34 – AGC Insured 6/19 at 100.00 AA– North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, No Opt. Call A 5.000%, 10/01/20 Orange County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/15 at 100.00 Aa2 8/01/25 – AMBAC Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2005, 5.000%, 10/01/22 – 10/15 at 100.00 AA– AMBAC Insured Port Everglades Authority, Florida, Port Facilities Revenue Bonds, Series 1986, 7.125%, No Opt. Call Aaa 11/01/16 (ETM) South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/27 Tampa, Florida, Cigarette Tax Allocation Bonds, H. Lee Moffitt Cancer Center Project, Refunding & Capital Improvement Series 2012A: 5.000%, 9/01/22 No Opt. Call A+ 5.000%, 9/01/23 9/22 at 100.00 A+ 5.000%, 9/01/25 9/22 at 100.00 A+ Total Florida Georgia – 1.1% Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 1995, 5.200%, 8/22 at 100.00 A (4) 8/01/25 (Pre-refunded 8/01/22) – NPFG Insured Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University 10/22 at 100.00 Baa2 Project, Refunding Series 2012C, 5.250%, 10/01/23 Total Georgia Guam – 0.1% Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 7/23 at 100.00 A– 5.500%, 7/01/43 Hawaii – 0.2% Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific 7/23 at 100.00 BB+ University, Series 2013A, 6.250%, 7/01/27 Idaho – 0.1% Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial 9/16 at 100.00 BB+ Hospital, Series 2006, 5.250%, 9/01/37 Illinois – 13.3% Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series No Opt. Call N/R 1998, 7.000%, 1/01/14 Cook County Township High School District 208, Illinois, General Obligation Bonds, Series 12/15 at 100.00 Aa3 2006, 5.000%, 12/01/21 – NPFG Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2012C, 5.000%, 11/15/21 No Opt. Call AA Huntley, Illinois, Special Service Area 9, Special Tax Bonds, Series 2007, 5.100%, 3/01/28 – 3/17 at 100.00 AA– AGC Insured Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2012, 5.000%, 9/01/27 9/22 at 100.00 A– Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 Illinois Finance Authority, Revenue Bonds, Roosevelt University, Series 2007, 5.250%, 4/01/22 4/17 at 100.00 BBB Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 2/14 at 100.00 BBB– Centers, Series 1999, 5.500%, 8/15/19 Illinois State, General Obligation Bonds, Refunding Series 2006, 5.000%, 1/01/15 No Opt. Call A– Illinois State, General Obligation Bonds, Refunding Series 2007B, 5.000%, 1/01/16 No Opt. Call A– Illinois State, General Obligation Bonds, Refunding Series 2008, 4.250%, 4/01/16 No Opt. Call A– Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/19 No Opt. Call A– Illinois State, General Obligation Bonds, Refunding Series 2012: 5.000%, 8/01/20 No Opt. Call A– 5.000%, 8/01/21 No Opt. Call A– 5.000%, 8/01/23 No Opt. Call A– 5.000%, 8/01/24 8/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2006, 5.000%, 1/01/17 1/16 at 100.00 A– 25 Illinois State, General Obligation Bonds, Series 2007A, 5.500%, 6/01/15 No Opt. Call A– Illinois State, General Obligation Bonds, Series 2012A, 4.000%, 1/01/20 No Opt. Call A– Illinois State, General Obligation Bonds, Series 2013: 5.500%, 7/01/25 7/23 at 100.00 A– 5.500%, 7/01/26 7/23 at 100.00 A– Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 12/01/18 – NPFG Insured Peoria Public Building Commission, Illinois, School District Facility Revenue Bonds, Peoria 12/18 at 79.62 AA– County School District 150 Project, Series 2009A, 0.000%, 12/01/22 – AGC Insured Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series 2010: 5.000%, 6/01/19 No Opt. Call A 5.250%, 6/01/21 No Opt. Call A Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1994D, 7.750%, 6/01/19 – FGIC Insured Sterling, Whiteside County, Illinois, General Obligation Bonds, Alternate Revenue Source, No Opt. Call A+ Series 2012, 4.000%, 11/01/22 Will, Grundy, Kendall, LaSalle, Kankakee, Livingston and Cook Counties Community College 6/18 at 100.00 AA District 525 Joliet Junior College, Illinois, General Obligation Bond, Series 2008, 5.750%, 6/01/28 Williamson & Johnson Counties Community Unit School District 2, Marion, Illinois, Limited Tax 10/19 at 103.00 BBB General Obligation Lease Certificates, Series 2011, 7.000%, 10/15/22 Total Illinois Indiana – 1.6% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BB– Educational Excellence, Inc., Series 2009A, 6.000%, 10/01/21 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 1/17 at 100.00 BBB Project, Series 2013B, 5.000%, 1/01/19 (Alternative Minimum Tax) Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 N/R (4) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Jasper County, Indiana, Pollution Control Revenue Refunding Bonds, Northern Indiana Public No Opt. Call A Service Company Project, Series 1994A Remarketed, 5.850%, 4/01/19 – NPFG Insured Lake County Building Corporation, Indiana, First Mortgage Bonds, Series 2012, 4.750%, 2/01/21 No Opt. Call N/R Total Indiana Iowa – 0.7% Ames, Iowa, Hospital Revenue Bonds, Mary Greeley Medical Center, Series 2011, 5.250%, 6/15/27 6/20 at 100.00 A2 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company No Opt. Call BB– Project, Series 2013, 5.000%, 12/01/19 Total Iowa Kansas – 0.1% Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB+ Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Kentucky – 1.4% Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA– Louisville Arena Authority, Inc., Series 2008-A1, 5.750%, 12/01/28 – AGC Insured Kentucky Housing Corporation, Housing Revenue Bonds, Series 2005G, 5.000%, 7/01/30 1/15 at 100.60 AAA (Alternative Minimum Tax) Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, No Opt. Call Baa3 Downtown Crossing Project, Series 2013A, 5.000%, 7/01/17 Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease 6/21 at 100.00 Aa3 Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/29 Louisville-Jefferson County Metropolitan Government, Kentucky, Environmental Facilities No Opt. Call A– Revenue, Louisville Gas & Electric Company Project, Series 2007B, 1.600%, 6/01/33 (Mandatory put 6/01/17) Louisville-Jefferson County Metropolitan Government, Kentucky, Pollution Control Revenue No Opt. Call A1 Bonds, Louisville Gas and Electric Company Project, Series 2003A, 1.650%, 10/01/33 (Mandatory put 4/03/17) Total Kentucky Louisiana – 1.3% Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 A (4) 2004, 5.250%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.250%, 5/15/38 Saint Charles Parish, Louisiana, Gulf Opportunity Zone Revenue Bonds, Valero Project, Series No Opt. Call BBB 2010, 4.000%, 12/01/40 (Mandatory put 6/01/22) Total Louisiana Maine – 0.1% 25 Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical No Opt. Call Baa1 Center Obligated Group Issue, Series 2013, 3.000%, 7/01/23 35 Portland, Maine, General Airport Revenue Bonds, Refunding Series 2013, 5.000%, 7/01/22 No Opt. Call BBB+ 60 Total Maine Massachusetts – 1.4% Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/17 at 100.00 N/R 5.000%, 10/01/19 Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street 2/14 at 100.00 A Redevelopment, M/SRBC Project, Series 2002A, 5.125%, 2/01/34 – NPFG Insured Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A: 5.200%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) 1/14 at 100.00 N/R 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 7/14 at 100.00 N/R Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 Aa2 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) Total Massachusetts Michigan – 2.7% Detroit Downtown Development Authority, Michigan, Tax Increment Refunding Bonds, Development No Opt. Call A– Area 1 Projects, Series 1996B, 0.000%, 7/01/23 Detroit, Michigan, General Obligation Bonds, Series 2001A-1, 5.375%, 4/01/18 – NPFG Insured (5) 4/14 at 100.00 A 50 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, No Opt. Call A 7/01/29 – FGIC Insured Michigan Finance Authority, Revenue Bonds, Detroit City School District, Series 2012, No Opt. Call A+ 5.000%,6/01/18 Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 7/16 at 100.00 AAA 5.000%, 7/01/22 Michigan Hospital Finance Authority, Refunding and Project Revenue Bonds, Ascension Health No Opt. Call AA+ Senior Credit Group, Series 2010F-5, 1.500%, 11/15/47 (Mandatory put 3/15/17) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, No Opt. Call A Refunding Series 2010C, 5.000%, 12/01/16 Total Michigan Minnesota – 0.2% Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series No Opt. Call AA– 2009A, 5.000%, 1/01/15 – AGC Insured Mississippi – 0.5% Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1: 5.000%, 9/01/16 9/14 at 100.00 AA– 5.000%, 9/01/24 9/14 at 100.00 AA– Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company, 2/14 at 100.00 BBB Series 2006A, 4.800%, 8/01/30 Total Mississippi Missouri – 1.3% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, 5/23 at 100.00 BBB+ Saint Louis College of Pharmacy, Series 2013, 5.250%, 5/01/33 St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1989A, 8.125%, 7/20 at 100.00 AA+ (4) 8/01/20 (Pre-refunded 7/01/20) (Alternative Minimum Tax) St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series No Opt. Call A 2005, 5.500%, 7/01/19 – NPFG Insured Total Missouri Montana – 0.3% Billings, Montana, Tax Increment Urban Renewal Revenue Bonds, Expanded North 27th Street, 1/23 at 100.00 N/R Series 2013A, 5.000%, 7/01/33 90 University of Montana, Revenue Bonds, Series 1996D, 5.375%, 5/15/19 – NPFG Insured (ETM) 3/14 at 100.00 A (4) Total Montana Nebraska – 0.9% Dodge County School District 1, Nebraska, Fremont Public Schools, General Obligation Bonds, 12/14 at 100.00 Aa3 (4) Series 2004, 5.000%, 12/15/19 (Pre-refunded 12/15/14) – AGM Insured Douglas County School District 10 Elkhorn, Nebraska, General Obligation Bonds, Public Schools 6/22 at 100.00 AA– Series 2012, 4.000%, 6/15/23 Total Nebraska Nevada – 1.8% Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB– 8.000%, 6/15/30 50 Las Vegas, Nevada, Special Improvement District 607 Providence, Local Improvement Refunding No Opt. Call N/R Bonds, Series 2013, 5.000%, 6/01/22 Washoe County, Nevada, General Obligation Bonds, Reno-Sparks Convention & Visitors Authority, 7/21 at 100.00 AA Refunding Series 2011, 5.000%, 7/01/23 Total Nevada New Hampshire – 0.5% New Hampshire Health and Education Facilities Authority, Hospital Revenue Bonds, Speare 7/15 at 100.00 N/R (4) Memorial Hospital, Series 2004, 5.500%, 7/01/25 (Pre-refunded 7/01/15) New Jersey – 5.1% Bayonne Redevelopment Agency, New Jersey, Revenue Bonds, Royal Caribbean Cruises Project, No Opt. Call BB Series 2006A, 4.750%, 11/01/16 (Alternative Minimum Tax) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.375%, 6/15/14 (ETM) No Opt. Call Aaa 15 5.375%, 6/15/15 – RAAI Insured (ETM) No Opt. Call Aaa 5.500%, 6/15/16 – RAAI Insured (ETM) No Opt. Call Aaa New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 60 4.000%, 6/15/19 No Opt. Call BBB+ 5.000%, 6/15/20 No Opt. Call BBB+ 5.000%, 6/15/21 No Opt. Call BBB+ 5.000%, 6/15/22 No Opt. Call BBB+ 5.000%, 6/15/23 6/22 at 100.00 BBB+ 5.000%, 6/15/24 6/22 at 100.00 BBB+ 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/26 6/22 at 100.00 BBB+ 85 4.250%, 6/15/27 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 BBB– Replacement Project, Series 2013, 5.000%, 1/01/28 (Alternative Minimum Tax) 50 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A+ Transformation Program, Series 2008A, 5.250%, 10/01/38 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A+ Appreciation Series 2010A, 0.000%, 12/15/33 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call A+ 5.000%, 12/15/23 New Jersey Turnpike Authority, Revenue Bonds, Series 2012B, 5.000%, 1/01/19 No Opt. Call A+ South Jersey Port Corporation, New Jersey, Marine Terminal Revenue Refunding Bonds, Series No Opt. Call A1 2012Q, 3.000%, 1/01/22 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B1 Series 2007-1A, 4.500%, 6/01/23 Total New Jersey New York – 5.0% Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue 1/20 at 100.00 BBB– Bonds, Barclays Center Project, Series 2009, 6.000%, 7/15/30 Dormitory Authority of the State of New York, Third General Resolution Revenue Bonds, State 5/22 at 100.00 AA– University Educational Facilities Issue, Series 2012A, 5.000%, 5/15/25 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2000A: 0.000%, 6/01/22 – AGM Insured No Opt. Call AA– 30 0.000%, 6/01/24 – AGM Insured No Opt. Call AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 4.000%, 12/01/16 – AGM Insured No Opt. Call AA– 5.000%, 12/01/26 – SYNCORA GTY Insured 6/16 at 100.00 A– 25 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 AA– 5.000%, 12/01/35 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 25 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006C, 9/16 at 100.00 A– 5.000%, 9/01/35 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006D, 9/16 at 100.00 A 5.000%, 9/01/25 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006E: 5.000%, 12/01/17 – FGIC Insured 12/16 at 100.00 A 5.000%, 12/01/18 – NPFG Insured 12/16 at 100.00 A 5.000%, 12/01/21 – FGIC Insured 12/16 at 100.00 A 5.000%, 12/01/22 – FGIC Insured 12/16 at 100.00 A Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006F, 5.000%, 11/16 at 100.00 A 5/01/19 – NPFG Insured New York State Thruway Authority, General Revenue Junior Indebtedness Obligations, Series No Opt. Call A– 2013A, 5.000%, 5/01/19 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2011B: 5.000%, 6/01/17 No Opt. Call AA– 5.000%, 6/01/18 No Opt. Call AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2013B: 5.000%, 6/01/20 6/15 at 100.00 AA– 5.000%, 6/01/21 6/16 at 100.00 AA– 5.000%, 6/01/22 6/17 at 100.00 AA– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding No Opt. Call AA– Series 2013B, 5.000%, 11/15/21 Total New York North Carolina – 0.2% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series No Opt. Call A 2012A, 5.000%, 1/01/19 Ohio – 3.4% 45 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue No Opt. Call Baa1 Bonds, Senior Lien, Series 2007A-1, 5.000%, 6/01/17 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 B– Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, 6/23 at 100.00 Baa2 Series 2013, 5.000%, 6/15/43 Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding 8/18 at 100.00 A3 Series 2008C, 5.500%, 8/15/24 New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C: 25 4.000%, 10/01/18 No Opt. Call A1 30 4.000%, 10/01/19 No Opt. Call A1 40 4.000%, 10/01/20 No Opt. Call A1 45 5.000%, 10/01/21 No Opt. Call A1 35 5.000%, 10/01/22 No Opt. Call A1 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien 2/31 at 100.00 A+ Convertible Series 2013A-3, 0.000%, 2/15/34 Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, No Opt. Call A 4.500%, 12/01/15 Total Ohio Oklahoma – 0.8% Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/27 – AMBAC Insured Pennsylvania – 7.7% Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB– Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2006B, 2.500%, 12/01/41 (Mandatory put 6/01/17) Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., No Opt. Call BBB+ Refunding Series 2005A, 5.000%, 12/01/15 – RAAI Insured Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert 10/19 at 100.00 BBB+ Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 7/17 at 100.00 Aaa Bonds, Series 2012B, 5.000%, 1/01/22 Pennsylvania Higher Educational Facilities Authority, College Revenue Bonds, Ninth Series No Opt. Call Aaa 1976, 7.625%, 7/01/15 (ETM) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Arts, 3/14 at 100.00 N/R (4) Series 1999, 5.150%, 3/15/20 – RAAI Insured (ETM) Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA– Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/20 at 100.00 AA Bonds, Series 2010A, 0.000%, 12/01/34 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Eighteenth Series 2004, 5.000%, 8/01/15 – 8/14 at 100.00 BBB+ AMBAC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 – No Opt. Call A (4) NPFG Insured (ETM) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 5/19 at 100.00 Aa2 Series 2009D, 6.250%, 11/15/34 Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community No Opt. Call BBB+ Hospital Project, Refunding and Improvement Series 2011, 5.750%, 8/01/21 Total Pennsylvania Puerto Rico – 0.9% 45 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2012A, No Opt. Call BBB– 5.000%, 7/01/22 20 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 0.000%, No Opt. Call Baa3 7/01/19 – AMBAC Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities No Opt. Call BBB– Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System Project, Refunding Series 2012, 5.000%, 4/01/27 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 75 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2010A, 0.000%, 8/01/32 25 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2010C, 0.000%, 8/01/38 25 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/17 – No Opt. Call BBB– SYNCORA GTY Insured Total Puerto Rico Rhode Island – 1.3% Rhode Island Health and Educational Building Corporation, Revenue Bonds, Care New England 9/23 at 100.00 BBB Health System, Series 2013A, 5.500%, 9/01/28 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 6/14 at 100.00 BBB+ 6.250%, 6/01/42 6/14 at 100.00 BBB– Total Rhode Island South Carolina – 4.9% Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA 2006, 5.000%, 12/01/24 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call Baa1 (4) 1/01/19 – FGIC Insured (ETM) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call Baa1 1/01/19 – FGIC Insured Total South Carolina South Dakota – 0.8% South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 5/17 at 100.00 A+ Series 2007, 5.000%, 11/01/27 Tennessee – 0.2% Knox County Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2012A: 4.000%, 1/01/22 No Opt. Call A 5.000%, 1/01/23 No Opt. Call A Total Tennessee Texas – 10.7% Austin, Texas, General Obligation Bonds, Series 2004, 5.000%, 9/01/20 (Pre-refunded 9/01/14) – 9/14 at 100.00 AAA NPFG Insured Bexar County Housing Finance Corporation, Texas, FNMA Guaranteed Multifamily Housing Revenue No Opt. Call N/R Bonds, Villas Sonterra Apartments Project, Series 2007A, 4.700%, 10/01/15 (Alternative Minimum Tax) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 2007: 5.000%, 5/01/23 – SYNCORA GTY Insured 5/17 at 100.00 A1 15 5.000%, 5/01/24 – SYNCORA GTY Insured 5/17 at 100.00 A1 25 5.000%, 5/01/25 – SYNCORA GTY Insured 5/17 at 100.00 A1 10 Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Refunding Series 5/20 at 100.00 A1 2010, 5.875%, 5/01/40 10 Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5/16 at 100.00 A1 4.500%, 5/01/25 – NPFG Insured Bexar Metropolitan Water District, Texas, Waterworks System Revenue Refunding Bonds, Series 2009: 20 5.000%, 5/01/29 5/19 at 100.00 A1 5.000%, 5/01/39 5/19 at 100.00 A1 25 Brazos River Authority, Texas, Collateralized Pollution Control Revenue Bonds, Texas Utilities 3/14 at 100.00 CC Electric Company, Series 2003D, 5.400%, 10/01/29 (Mandatory put 5/01/14) Brazos River Authority, Texas, Collateralized Revenue Bonds, CenterPoint Energy Inc., 6/14 at 100.00 A Refunding Series 2004B, 4.250%, 12/01/17 – FGIC Insured 5 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2005, 5.000%, 1/15 at 100.00 A (4) 1/01/45 (Pre-refunded 1/01/15) – FGIC Insured Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 Baa2 6.250%, 1/01/46 Denton Independent School District, Denton County, Texas, General Obligation Bonds, Series 8/16 at 100.00 AAA 2006, 5.000%, 8/15/20 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien 2/14 at 100.00 AA+ (4) Series 2013C, 2.000%, 10/01/17 (Mandatory put 2/15/14) (Pre-refunded 2/15/14) Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment 9/16 at 100.00 A2 Facilities Department, Refunding Series 2011B, 5.250%, 9/01/25 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/23 – AMBAC Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson 2/16 at 100.00 BBB– Memorial Hospital Project, Series 2005, 5.125%, 8/15/26 Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/20 at 100.00 BBB– Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: 5.000%, 12/01/25 No Opt. Call Baa2 5.250%, 12/01/28 12/25 at 100.00 Baa2 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children’s Medical Center Dallas Project, Series 2012: 5.000%, 8/15/24 8/22 at 100.00 AA 5.000%, 8/15/25 8/22 at 100.00 AA North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, Special Projects System Revenue Bonds, Current Interest Series 9/21 at 100.00 AA+ 2011D, 5.000%, 9/01/24 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Series 6/14 at 100.00 A– 2006B, 0.720%, 12/15/17 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/32 Total Texas Virgin Islands – 0.4% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virginia – 0.6% Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount 7/14 at 100.00 N/R University, Series 1998, 5.100%, 7/01/18 – RAAI Insured Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 1.6% Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.375%, 1/01/31 Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aa1 1989B, 7.125%, 7/01/16 – NPFG Insured Whidbey Island Public Hospital District, Island County, Washington, General Obligation Bonds, 12/22 at 100.00 A2 Whidbey General Series 2013, 5.500%, 12/01/33 Total Washington Wisconsin – 2.1% University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Refunding Series 2013A: 4.000%, 4/01/20 No Opt. Call Aa3 25 5.000%, 4/01/21 No Opt. Call Aa3 15 5.000%, 4/01/22 No Opt. Call Aa3 25 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/15 at 100.00 A Inc., Series 2010A, 5.625%, 4/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, No Opt. Call A Inc., Series 2010B, 5.000%, 7/15/20 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 7/21 at 100.00 A Inc., Series 2012A, 5.000%, 7/15/25 30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ministry Health Care, No Opt. Call A+ Inc., Refunding 2012C, 5.000%, 8/15/17 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A: 5.250%, 8/15/18 8/16 at 100.00 A– 5.250%, 8/15/34 8/16 at 100.00 A– Total Wisconsin $ 125,065 Total Municipal Bonds (cost $121,357,490) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% Nevada – 0.0% $ 16 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 2,790 4 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ 20 Total Corporate Bonds (cost $787) Total Long-Term Investments (cost $121,358,277) Other Assets Less Liabilities – 1.9% Net Assets – 100% $ 126,841,935 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ – $ – Corporate Bonds – – Total $ – Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount and timing differences in recognizing certain gains and losses on investment transactions. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2013, the cost of investments was $121,161,756. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2013, were as follows: Gross unrealized: Appreciation $ 4,686,217 Depreciation Net unrealized appreciation (depreciation) of investments $ 3,286,632 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s” ) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. (ETM) Escrowed to maturity. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Select Maturities Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 28,2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 28,2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 28,2014
